The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           February 6, 2014

                                          No. 04-13-00667-CR

                                  Raymond Sandoval GARCIA,
                                          Appellant

                                                  v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 383282
                           Honorable Genie Wright, Judge Presiding


                                            ORDER

Sitting: Catherine Stone, Chief Justice
         Karen Angelini, Justice
         Luz Elena D. Chapa, Justice


       In light of the opinion in Taylor v. State, No. PD-0180-13, 2014 WL 440990 (Tex. Crim.
App. Feb. 5, 2014), we withdraw the opinion and order we issued in this appeal on January 8,
2013, and reinstate the appeal on the docket of this court.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court